Broyles, C. J.
The defendant was convicted of the offense of bigamy. While the evidence as to the first marriage was weak and not altogether satisfactory to this court, it authorized the jury to find that such a marriage had taken place. The evidence amply showed a subsequent marriage to another woman while tbe first wife was living and undivorced from the accused. The finding of the jury having been approved by the trial court, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.

M. B. Eubanks, for plaintiff in error.
M. Neil Andrews, solicitor-general, Dean Owens, contra.